On writ of error we review judgment of conviction of the crime of incest.
If the evidence given by the alleged victim was such that a jury of reasonable men believed it, it was sufficient to support the verdict. The jury evidently did believe it and the able Circuit Judge who saw the witnesses and heard them testify endorsed the finding of guilty by refusing to grant a new trial.
The entire record has been examined and the able briefs duly considered and we fail to find reflected therein any reversible error.
The judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as auuthorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.